Citation Nr: 1706638	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  11-11 066	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of a right foot injury.

2.  Entitlement to an initial disability rating in excess of 10 percent for flexion contracture of the right proximal interphalangeal (PIP) joint (right middle finger)


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Charles A. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to December 1958.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In February 2014, the Veteran testified before the undersigned Veterans Law Judge.  Regarding the issues now on appeal, the Veteran limited his testimony to the issue of entitlement to service connection for residuals of a right foot injury.  A transcript of this hearing is associated with the claims file. 

In April 2014, the Board denied the Veteran's claim for service connection for residuals of a right foot injury and a higher rating for a right finger disability.  In July 2015, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand (JMR), vacating the Board's April 2014 decision as to the claims currently on appeal.   

In November 2015, and in July 2016, the Board remanded these matters to the Agency of Original Jurisdiction (AOJ) for additional development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for residuals of a right foot injury.  (Current diagnoses include osteoarthritis, heel spurs, and contracted digits.)  In addition to having current disability, the Veteran's testimony, other lay statements and service treatment records satisfactorily show an in-service foot injury of some sort.  As to a nexus between current disability and service, the Veteran was examined for VA purposes in 2012, at which time the examiner opined the Veteran's foot disability was less likely than not related to service.  In doing so, however, the examiner appeared to have concluded the Veteran had no foot injury whatsoever in service, and that currently, he did not have degenerative changes in either foot.  Because this appears to be inconsistent with the record, further clarification is considered necessary.  (In this regard, the April 2011 statement from the Veteran's podiatrist appears to ignore the Veteran's significant interval medical history in offering his opinion concerning the cause of the Veteran's foot disability.  As such, this statement does not provide a sound basis for deciding the appeal at this point.)  

Regarding the issue of entitlement to a higher rating for flexion contracture of the right PIP joint, the Board previously remanded this to afford the Veteran a VA examination to assess the current nature and severity of his right middle finger disability.  The VA examiner was specifically asked to determine whether the Veteran's right finger disability resulted in nerve involvement of the right hand.  Both the January 2016 and August 2016 examiners failed to discuss this question.  Consequently, this matter must also be remanded to ensure compliance with the Board's remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).

As both issues are being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received and take appropriate measures to obtain those records.  Any additional records of the Veteran's VA medical treatment should also be associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding and relevant VA treatment records related to the Veteran's right middle finger and right foot disabilities.

2.  Provide the Veteran with the opportunity to submit any outstanding private medical records relevant to the claims on appeal.  The Veteran should be allowed an appropriate amount of time to submit this evidence and/or to authorize VA to obtain this evidence on his behalf. 

3.  After the above development is completed, schedule the Veteran for a VA examination by an appropriate medical professional for his service-connected flexion contracture of the right PIP joint to specifically address nerve involvement of the right hand, if any, due to the service-connected right finger disability.  The entire claims file should be made available to the examiner for review, and all necessary testing must be accomplished.

For each identified nerve impairment of the right hand due to the right finger disability, the examiner should identify associated symptoms of the neurological deficit and the severity of the deficit (i.e., whether there is incomplete paralysis that is mild, moderate, or severe).  A full explanation should be provided for all opinions expressed.

If the examiner finds that there is no nerve involvement of the right hand, the examiner should explicitly state this in the examination report. 

4.  Schedule the Veteran for a VA examination by an appropriate medical professional for his right foot disability.  The entire claims file should be made available to the examiner for review, and all necessary testing must be accomplished.  The examiner should identify any right foot disability present. 

For each diagnosed disability, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the disability was caused by or otherwise related to the Veteran's active duty service. 

The examiner should specifically address the findings of the Veteran's podiatrist, which note that the Veteran's right foot appears worse than his left.  

Pursuant to the Board's findings, the examiner should assume that the Veteran suffered a right foot injury of some sort during his active duty service.  A full explanation should be provided for all opinions expressed, and in the event the opinion is adverse to the Veteran's claim, the explanation should, if possible, include a description of what one could expect to see if a helicopter rolled over a person's foot decades earlier.    

5.  After all of the above actions have been completed, accomplish any other development deemed appropriate in order to readjudicate the claim on appeal.

6.  Then, readjudicate the appeal.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




